
	
		II
		110th CONGRESS
		1st Session
		S. 527
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2007
			Mr. Feingold (for
			 himself and Mr. Kyl) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To make amendments to the Iran, North Korea, and Syria
		  Nonproliferation Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iran, North Korea, and Syria
			 Nonproliferation Enforcement Act of 2007.
		2.Sanctions
			 applicable under the Iran, North Korea, and Syria Nonproliferation Act
			(a)Application of
			 certain measuresSection 3 of the Iran, North Korea, and Syria
			 Nonproliferation Act (Public Law 106–178, as amended; 50 U.S.C. 1701 note) is
			 amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)Application of
				measuresSubject to sections 4 and 5, the President shall apply,
				for a period of not less than 2 years, the measures described in subsection (b)
				with respect to—
							(1)each foreign
				person identified in a report submitted pursuant to section 2(a);
							(2)all successors,
				subunits, and subsidiaries of each such foreign person; and
							(3)any entity (if
				operating as a business enterprise) that owns more than 50 percent of, or
				controls in fact, any such foreign person and any successors, subunits, and
				subsidiaries of such
				entity.
							;
				(2)in subsection
			 (b)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)Executive Order
				12938 prohibitionsThe measures set forth in subsections (b),
				(c), and (d) of section 4 of Executive Order 12938 (50 U.S.C. 1701 note;
				relating to proliferation of weapons of mass
				destruction).
							;
					(B)in paragraph
			 (2)—
						(i)by
			 striking to that foreign person; and
						(ii)by
			 striking to that person;
						(C)in paragraph (3),
			 by striking to that person; and
					(D)by adding at the
			 end the following new paragraphs:
						
							(4)Investment
				prohibitionProhibition on any new investment by a United States
				person in property, including entities, owned or controlled by—
								(A)that foreign
				person;
								(B)any entity (if
				operating as a business enterprise) that owns more than 50 percent of, or
				controls in fact, such foreign person; or
								(C)any successor,
				subunit, or subsidiary of such entity.
								(5)Financing
				prohibitionProhibition on any approval, financing, or guarantee
				by a United States person, wherever located, of a transaction by—
								(A)that foreign
				person;
								(B)any entity (if
				operating as a business enterprise) that owns more than 50 percent of, or
				controls in fact, such foreign person; or
								(C)any successor,
				subunit, or subsidiary of such entity.
								(6)Financial
				assistance prohibitionDenial by the United States Government of
				any credit, credit guarantees, grants, or other financial assistance by any
				department, agency, or instrumentality of the United States Government
				to—
								(A)that foreign
				person;
								(B)any entity (if
				operating as a business enterprise) that owns more than 50 percent of, or
				controls in fact, such foreign person; and
								(C)any successor,
				subunit, or subsidiary of such entity.
								;
				and
					(3)by amending
			 subsection (d) to read as follows:
					
						(d)Publication in
				Federal Register
							(1)In
				generalThe application of measures pursuant to subsection (a)
				shall be announced by notice published in the Federal Register.
							(2)ContentEach
				notice published pursuant to paragraph (1) shall include the name and address
				(where known) of each person or entity to whom measures have been applied
				pursuant to subsection
				(a).
							.
				(b)National
			 security waiverSection 4 of such Act is amended to read as
			 follows:
				
					4.Waiver on basis
				of national security
						(a)In
				generalThe President may waive the imposition of any sanction
				that would otherwise be required under section 3 on any person or entity 15
				days after the President determines and reports to the Committee on
				International Relations of the House of Representatives and the Committee on
				Foreign Relations of the Senate that such waiver is essential to the national
				security of the United States.
						(b)Written
				justificationThe determination and report of the President under
				subsection (a) shall include a written justification—
							(1)describing in
				detail the circumstances and rationale supporting the President’s conclusion
				that the waiver is essential to the national security of the United States;
				and
							(2)identifying—
								(A)the name and
				address (where known) of the person or entity to whom the waiver is applied
				pursuant to subsection (a);
								(B)the specific
				goods, services, or technologies, the transfer of which would have required the
				imposition of measures pursuant to section 3 if the President had not invoked
				the waiver authority under subsection (a); and
								(C)the name and
				address (where known) of the recipient of such transfer.
								(c)FormThe
				written justification shall be submitted in unclassified form, but may contain
				a classified
				annex.
						.
			
